Case 1:19-cv-02521-LDH-RER Document 69 Filed 09/17/20 Page 1 of 4 PageID #: 1481




                                          September 17, 2020

   Via ECF Filing
   The Honorable LaShann DeArcy Hall
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Kaikov v. Kaikov, et. al., Case No. 19-cv-2521- JWB-RER
          Opposition to Defendants’ Rule 72(a) Objections (Docket No. 67)

   Dear Judge DeArcy Hall:

           Plaintiff Chalamo Kaikov (“Plaintiff” or “Chalamo”) hereby submits its Opposition to
   Defendants’ Objections to the Magistrate Reyes August 19, 2020 Order Denying Defendants’
   Motion to Quash subpoena directed to Defendants’ accountant YJ CPA Business Services, Inc.
   Plaintiff respectfully submits that the Objections should be overruled because (I) the Objections
   are waived since they were filed one day late - outside of the 14-day period prescribed by Rule
   72(a) and (II) Judge Reyes’ August 19 Order finding that the Defendants’ financial and company
   records sought in the subpoena were relevant did not constitute a clear error.

          I.      Defendants’ Objections Are Waived As Untimely

           As a preliminary matter, pursuant to Fed.R.Civ.P. 72(a), Defendants were required to file
   Objections to the August 19, 2020 Order within fourteen (14) days from the date of service, i.e.
   on September 2, 2020. Defendants filed their objections on September 3, one day late. As to
   non-dispositive motions, “a party may not thereafter assign as error a defect in the magistrate
   judge's order to which objection was not timely made.” Id. Therefore, by failing to object timely
   to the Order, Defendants waived any further judicial review of the magistrate’s decision and the
   objections should be denied just for that reason. See Marcella v. Capital Dist. Physicians' Health
   Plan, Inc., 293 F.3d 42, 46 (2d Cir. 2002)

          II.     Judge Reyes Properly Denied Defendants’ Motion to Quash the Subpoena
                  Directing Accountant to Produce Relevant Records

           When an “[o]bjection is directed to . . . discovery disputes, it must be overruled unless
   the ruling of the [m]agistrate [j]udge was ‘clearly erroneous or contrary to law.’” Fed. R. Civ. P.
   72(a)). Clear error is present when, “upon review of the entire record, [the court is] left with the
Case 1:19-cv-02521-LDH-RER Document 69 Filed 09/17/20 Page 2 of 4 PageID #: 1482


THE HONORABLE LASHANN DEARCY HALL
PAGE 2
SEPTEMBER 17, 2020

   definite and firm conviction that a mistake has been committed.” United States v. Snow, 462
   F.3d 55, 72 (2d Cir. 2006) (citation omitted).

           As the Court is aware, “[p]arties may obtain discovery regarding any non-privileged
   matter that is relevant to any party’s claim or defense and proportional to the needs of the case…”
   Fed. R. Civ. P. 26(b)(1). Contrary to Defendants, records sought from their accountant are
   relevant and proportionate for the reasons set forth in Plaintiff’s Opposition to their Motion to
   Quash (Docket No. 64),1 which Judge Reyes incorporated in his Order.

             A. Factual Allegations in the First Amended Complaint

           Plaintiff brought claims, inter alia, for violation of federal RICO, 18 U.S.C. § 1961 et
   seq.; fraud, conversion, and unjust enrichment stemming from an ongoing fraudulent scheme
   masterminded and operated by his cousin Arihay Kaikov (“Arihay”) and the companies he
   owned and controlled2 (collectively, the “Kaikov Defendants”), aimed at luring Plaintiff to
   invest into a purported joint real estate venture.

            In reliance on Arihay’s fraudulent representations, Chalamo gave Arihay over $775,000
   to purchase, renovate, and re-sell 10 properties in New York City (the “Investment
   Properties”). Arihay was supposed to invest the equal amount and then equally share the profits
   from resale of the properties with Chalamo. Yet, in breach of his promises to Chalamo, Arihay
   transferred ownership of most properties to his companies (some still unknown to Plaintiff)
   rather than to 911 Realty Corp. (“911 Realty”), an entity set up by the joint venture, converted
   profits from the sale of a number of “jointly owned” properties, inflated expenses, never paid his
   share, and engaged in other fraudulent conduct.

             B. Records Sought in the Subpoena to the Accountant

          As relevant to Plaintiff’s claims, Plaintiff has sought the production of documents
   concerning:

                    Corporate ownership and governance of Defendants and other companies where
                     Arihay is a shareholder, which may have been used by Arihay to conceal
                     monies and profits from Plaintiff’s investment and used to defraud other
                     investors (Request No. 1);

                    Financial statements prepared by accountant as to Defendants, Arihay’s
                     companies, and Investment Properties, which would show reports detailing

   1
       Plaintiff incorporates the arguments raised in the Opposition instantly.
   2
    Defendants Pacific 2340 Corp., Royal A&K Realty Group Inc., A&E.R.E. Management Corp.,
   NY Prime Holding LLC, AG Realty Bronx Corp., as well as other unknown corporate entities.
Case 1:19-cv-02521-LDH-RER Document 69 Filed 09/17/20 Page 3 of 4 PageID #: 1483


THE HONORABLE LASHANN DEARCY HALL
PAGE 3
SEPTEMBER 17, 2020

                  revenue, profits, accounts receivable or expenses reports which would be
                  relevant to Defendant’s claims of (Requests Nos. 4, 5, 6, and 8);
                 Records of transfer of real of personal property from Arihay Kaikov or entities
                  (Request No. 7); and

                 Tax returns for Arihay Kaikov, Corporate Defendants, and three other
                  corporations to which Plaintiff knows Arihay had transferred some of the
                  Investment Properties in order to conceal profits and divert ownership from
                  Plaintiff (Requests Nos. 2 and 3).

   See Subpoena, Docket No. 67-2.

          C. Defendants Arguments Have No Merit

           Defendants do not argue that their financial records are irrelevant to the instant claims.
   Their argument seems to concentrate on objection to production of information concerning
   entities where Arihay is a shareholder, but which have not been named as Defendants and the
   tax returns. Defendants are wrong.

            First, as set forth in Plaintiff’s Opposition (Docket No. 64), Arihay used other entities
   and third persons’ accounts to transact and conceal monies related to his business activities. In
   addition, Plaintiff alleges and has information that Arihay similarly defrauded other investors.
   For example, although Defendants claim that Plaintiff’s discovery of a non-party 567 Jerome,
   Inc. is irrelevant, Plaintiff recently found out that as the lawsuit was pending, Arihay caused to
   sell one of the Investment Properties, located at 567 Jerome Street, Brooklyn, which was subject
   of this lawsuit. The proceeds from the sale are believed to have been concealed by Defendants
   using 567 Jerome, Inc. – a corporation owned by Arihay. Similarly, Plaintiff believes that Arihay
   used his other corporations, such as EVBD, LLC as well as others, unknown to Plaintiff, to
   conceal profits and monies received from Plaintiff and other investors. As such, information
   about other entities where Arihay is a shareholder is relevant to Plaintiff’s RICO and fraud
   claims.

           Second, to the extent that Defendants’ financial statements are unavailable, tax returns
   of Arihay and the Corporate Defendants would uniquely evidence Arihay’s purported share of
   expenses related to the Investment Properties, any profits he realized from sale of the properties;
   and evidence of Plaintiff’s investment, which Defendants seem to contest. As such, Judge Reyes
   ruling that the records are relevant was not clearly erroneous.

          For the foregoing reasons and as set forth in Plaintiff’s Objections to Defendants’ Motion
   to Quash, the Court should overrule the Objections and affirm Judge Reyes August 19, 2019
   Order.
                                                         Respectfully submitted,
Case 1:19-cv-02521-LDH-RER Document 69 Filed 09/17/20 Page 4 of 4 PageID #: 1484


THE HONORABLE LASHANN DEARCY HALL
PAGE 4
SEPTEMBER 17, 2020


                                                   /s/ Maria Temkin
                                                   Maria Temkin, Esq.
                                            For:   TEMKIN & ASSOCIATES, LLC


   MT
   Cc:   All counsel of record (via ECF System)
